IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


ROBERT E. GRIMM, II,                     : No. 449 WAL 2016
                                         :
                 Petitioner              :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
           v.                            :
                                         :
                                         :
ALTHA EUGENE GRIMM, A/K/A A.             :
EUGENE GRIMM, AND EVA M. GRIMM,          :
HIS WIFE, A/K/A EVA M. THOMPSON          :
AND VINCENT J. ROSKOVENSKY, II           :
INDIVIDUALLY AND D/B/A VINCENT J.        :
ROSKOVENSKY, II., ATTORNEY AT            :
LAW,                                     :
                                         :
                 Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 28th day of March, 2017, the Petition for Allowance of Appeal is

DENIED.